(Por la Corte a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, el 17 de abril de 1941 este tribunal dictó sentencia en este caso desestimando el recurso de apelación por el fundamento •de no haberse radicado por la apelante la transcripción de evidencia y no haberse puesto a este Tribunal en condiciones de poder deter-minar si los errores alegados por la apelante se habían cometido o no;
Por cuanto, el 19 de abril la apelante radicó una moción soli-citando se corrija la omisión habida al elevar el récord, en la que alegó que se incurrió en error en la tramitación del recurso, consis-tente en no haberse elevado la transcripción de evidencia que había sido debidamente aprobada por el juez sentenciador, y asimismo ra-*944dicó una moción solicitando se deje sin electo la sentencia dictada en este caso;
Por cuanto, la demandante se opuso a ambas mociones y las par-tes fueron oídas en audiencia celebrada el día 28 del corriente mes;
Por cuanto, aparece debidamente comprobado por la declaración jurada prestada por Pedro del Manzano, Subsecretario de la Corte de Distrito de San Juan, que la transcripción de evidencia en este caso fué aprobada el 11 de diciembre de 1940 por el Juez Hon. Ricardo La Costa, Jr., de dicha corte, y que desde esa fecha fué 'guar-dada en la caja de seguridad de aquel tribunal hasta el día 18 de abril de 1941, ignorando el referido funcionario el motivo de no ha-berse enviado a este tribunal;
Por Cuanto, la transcripción de evidencia se radicó en este tribunal el día 19 de abril y aparece debidamente aprobada por el juez de la corte inferior desde el día 11 de diciembre de 1940 y notificada a las partes por el secretario de dicha corte, Sr. José Luis Hernán-dez al día siguiente;
Por Cuanto, aun cuando no hay duda de que el abogado de la apelante incurrió en negligencia al no cerciorarse si la transcripción se había radicado a su debido tiempo en este tribunal, somos de opi-nión que dados los hechos concurrentes en este caso no deben perju-dicarse los derechos de la parte apelante;
Por tanto, en el ejercicio de nuestra discreción, declaramos con lugar las mociones de la apelante para que se deje sin efecto la sen-tencia dictada en este caso el 17 de abril de 1941 y para que se complete el récord en apelación uniéndose a la transcripción de autos la transcripción de evidencia radicada.